NIX, Judge.
This is an original proceedings in which the petitioner, Billy Ray Dolph, alleges his Constitutional rights to appeal have been denied him, and he seeks an order of this Court granting him permission to perfect his appeal out of time.
Petitioner was convicted of the crime of Robbery with Firearms, After Former Conviction of a Felony, and was sentenced to a term of Twenty Years in the penitentiary on May 24, 1963. He alleges his attorney did not perfect his appeal for him, and that he should be released as he was convicted of an information which did not separate the charge from the 'After a Former’. He contends this was error, as it should have read Robbery with Firearms, only, and the After a Former Conviction of a Felony should have been a separate sheet. This allegation is untrue. The State has furnished this Court with a photostatic copy of the information, which is properly divided as to the ‘After a Former’. This is a matter which could have been raised only on his appeal, and since it is not true, presents no error to be considered on his appeal if it had been properly filed.
However, this Court has repeatedly held that where a defendant does not request a casemade, and make an affirmative attempt to perfect his appeal in the trial court before the time for appeal has expired, he cannot be heard to complain that his Constitutional rights have been violated or denied; and application to Court of Criminal Appeals for Post-Conviction Appeal will be denied.
BUSSEY, P. J., and BRETT, J., concur.